NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0637n.06
                             Filed: July 29, 2005

                                            No. 04-1360

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

LUFTHANSA CARGO A.G., DEUTSCHE                            )
LUFTPOOL, GERLING-KONZERN                                 )
ALLGEMEINE VERSICHERUNGS A.G., and                        )
DELVAG LUFTFAHRTVERSICHERUNGS A.G.,                       )
                                                          )        ON APPEAL FROM THE
       Plaintiffs-Appellants,                             )        UNITED STATES DISTRICT
                                                          )        COURT FOR THE EASTERN
v.                                                        )        DISTRICT OF MICHIGAN
                                                          )
COUNTY OF WAYNE, MICHIGAN; and JACK                       )                           OPINION
B. ANGLIN CO.,                                            )
                                                          )
       Defendants-Appellees; and                          )
                                                          )
VOPAK USA, INC., et al.,                                  )
                                                          )
       Defendants.                                        )

BEFORE:        BATCHELDER and COLE, Circuit Judges; and REEVES, District Judge.*

       R. GUY COLE, JR., Circuit Judge. This appeal arises out of a series of snowstorms that

hit the Detroit area in the winter of 1999. On January 12th and 14th of that year, two Lufthansa

Cargo jets suffered engine flameouts when landing at Detroit-Wayne County Metropolitan Airport

(“DTW”). After inspecting debris found to have been ingested into the engines of the jets, the

plaintiffs-appellants (“Lufthansa”), who are collectively owners, operators, and insurers of Lufthansa

Cargo Airlines, sued Wayne County, the owner and operator of the airport, on a breach-of-implied-

contract theory. Lufthansa also sued several contractors and manufacturers, each of whom were in


       *
       The Honorable Danny C. Reeves, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
No. 041360
Lufthansa Cargo A.G., et al., v. County of Wayne, et al.

some way responsible for snow removal and deicing at DTW. Federal jurisdiction over all these

claims was proper under 28 U.S.C. § 1332.

       Being well-aware that Michigan has granted governmental entities immunity from tort suits,

Lufthansa sued Wayne County under an implied contract theory. The complaint alleged that an

implied contract for the use of a safe landing strip is created when an airplane lands at DTW, since

the County charges each landing aircraft a user fee. However, this theory overlooks the fact that

DTW is required by statute to let all airplanes land without prior approval, and to keep runways clear

and safe at all times. See, e.g., Mich. Comp. Laws § 259.24(b) (2001); 14 C.F.R. § 139.313. As the

district court found, the County may charge a statutory fee after an airplane lands at DTW, but the

payment of such a fee simply does not create an implied contract under Michigan law absent

consideration in return. See, e.g., Borg-Warner Acceptance Corp. v. Dep’t of State, 444 N.W.2d
786, 786 (Mich. 1989); Penner v. Seaway Hosp., 427 N.W.2d 584, 587 (Mich. Ct. App. 1988).

       With regard to the Jack B. Anglin Co., the only remaining contractor on appeal, our review

of the record shows that the district court properly determined that no reasonable jury could find by

a preponderance of the evidence that Anglin’s work near the runway occurred prior to January 12th

or 14th. See, e.g., Skinner v. Square D Co., 516 N.W.2d 475, 481, 485 (Mich. 1994).

       Accordingly, the issuance of a more detailed opinion would serve no useful purpose. We

therefore AFFIRM both the dismissal of the claim against Wayne County and the grant of summary

judgment for Anglin, for the reasons given in the district court’s two well-reasoned opinions.




                                                -2-